PER CURIAM.
Lourdes Vaquero appeals from a final summary judgment entered by the county court in favor of Security National Insurance Company. The county court certified two questions as issues of great public importance, the first of which is:
ARE PAYMENTS FOR PIP BENEFITS UNDER § 627.736(4)(b) OVERDUE WHEN TIMELY MAILED BY THE INSURER BUT NOT RECEIVED BY THE INSURED?
We accept jurisdiction and answer this question in the negative.
Having carefully reviewed the record in this case, we decline to answer the second question certified by the county court. See Fla. R.App. P. 9.160(f). We affirm the Final Judgment entered by the trial judge in as much as it concludes that under the facts of this case the payment made by the insurer within thirty days of receipt of the insured’s PIP claim was not overdue under section 627.736(4)(b), Florida Statutes (1995).
Affirmed.